Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 12, lines 1 and 2, “A computer program product comprising computer program code stored in a non-transitory computer-readable medium and operable to” has been corrected to – A non-transitory computer-readable medium comprising computer executable instructions that, when executed, are operable to –.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 10484925 B1) - receiving, using a first radio channel, by a first mesh network device of a wireless mesh network, a first route request identifying a destination mesh network device of the wireless mesh network, a first count of interfering communication links on a network path traversed by the first route request, and a second radio channel utilized by a second mesh network device along the network path; determining that the first radio channel 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462